DETAILED ACTION
	For this Office action, Claims 1, 5 and 7-11 are pending.  Claims 10 and 11 are new, and Claims 2-4 and 6 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 20 October 2022, with respect to the rejections of claims 1, 5 and 7-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the amended claim language under 35 U.S.C. 112(b).  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  The claims as amended raise new issues of indefiniteness that require new grounds of rejection under 35 U.S.C. 112(b), and said grounds of rejection are detailed below.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 20 October 2022, with respect to the grounds of rejection of Claims 1, 5 and 7-9 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that overcomes the teachings of the prior art cited in the grounds of rejection under 35 U.S.C. 103 from the previous Office action, and the grounds of rejection are withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 20 October 2022.

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities:  Claim 1 recites “a display that is displayed an operation screen” (Line 7, added by amendment), which should probably read as “a display that displays an operation screen”; Claim 10 recites “…device allows display a state in which…” (Line 2), which should probably read as “device displays a state in which…”; Claim 11 recites “…wherein a pump and a valve that controls the passage of water, are provided” (Lines 1-2), which does not need the comma between “water” and “are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 5 and 7-11 are dependent, recites “…for outputting used water as drainage water when input water is sprinkled and used by a user” (Line 2).  This limitation is considered indefinite because the claim language is unclear what may be considered “sprinkled” input water to read on the claim and whether the claimed system only works for such sprinkled water.  Claim 1 as amended recites “sprinkled” but does not further define or clarify what may be considered sprinkled with regards to the system—in particular since “used” is recited as distinct from “sprinkled”, so the limitation is therefore considered indefinite.  For instance, sprinkled water may refer to any spray nozzle (such as a shower head), a sprinkler system for lawn irrigation, or any other mist, spray or drip mechanism.  Furthermore, the term “when input water is sprinkled and used by a user” implies that the used water is only outputted as drainage water when such water is sprinkled, and the lack of further definition for what “sprinkled” may comprise is considered indefinite for this reason as well.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further addresses what may be considered “sprinkled water” will overcome this ground of rejection.  For purposes of this examination, the examiner will assume any of the units recited in Claim 7 may be considered sprinkled water.
Claim 1 and its dependents are further rejected for reciting “drainage water” (Line 2), “drainage output” (Line 10, entered by amendment), “drainage” (Line 14, created by amendment) and “drainage water output” (Line 24), which are assumed to be inconsistent recitations of the same limitation.  The insistency renders the claims indefinite because the claim language is unclear whether said claim limitations are to be considered the same feature or not.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that either makes the terminology more consistent or further defines the different limitations will overcome this ground of rejection.  For purposes of this examination, the examiner will assume the cited limitations refer to the same drainage water.  
Claim 5 is further rejected for reciting “able to use predetermined water utilization unit” (Line 4, added by amendment), which is indefinite because the claim has not established a predetermination of a water utilization unit.  Since no predetermination has taken place in the claims with respect to the water utilization unit, the claim is unclear what may be considered a predetermined water utilization unit that would read on the claims.  An amendment that addresses such predetermination would overcome this ground of rejection.  For purposes of this examination, the examiner will assume the use status predetermines the water utilization unit.  
Claim 10 is further rejected for reciting “the replacement life” (Line 2), which lacks established antecedent basis, and “in configured the purification unit can be grasped”.  The latter limitation is considered indefinite because the claim language is unclear what should be configured to be grasped—whether it be the purification unit, the replacement life or the plurality of filters.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that establishes antecedent basis for the replacement life and clarifies what may be grasped will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the purification unit is what may be grasped.
Claim 11 is further rejected for reciting “the passage of water” (Line 2), which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/29/2022